RESOLUCIÓN
San Juan, P. R. a 12 de enero de 1962
Por Cuanto: el Secretario de Justicia, representado por el Procurador General, radicó una querella contra el Juez del Tribunal de Distrito, Hon. Víctor Brignoni, imputándole lo siguiente:
“Primer Cargo. El querellado, Víctor Brignoni, en la noche del 7 al 8 de marzo de 1960, como alrededor de las 11 a las 12 de esa noche, observó una conducta inmoral e impropia de un magistrado consistente de los siguientes hechos:
“En dicha fecha y horas se encontraba en estado de embria-guez en un club nocturno de San Juan conocido por el Bamboo Club, donde se hizo acompañar por las señoras Flor María Cruz Rosario y Amparo Toledo de Sevilla, quienes visitaban con fre-cuencia dicho lugar público.
“Posteriormente, ya en horas de la madrugada del 8 de marzo de 1960, el querellado, en unión del administrador de la cantina del Colegio de Abogados de Puerto Rico, invitó a las mencionadas señoras y las condujo al edificio de dicho Colegio, con el propósito de ingerir bebidas embriagantes. Una vez dentro del edificio de dicho Colegio el querellado procedió a servir y sirvió bebidas embriagantes a sus acompañantes e invitó a sentarse y se sentó en un sofá con la señora Toledo de Sevilla con quien realizó actos lascivos y a quien invitó a reali-zar actos carnales en aquel lugar.
“Segundo Cargo. El querellado, en fecha 8 de marzo de 1960, en las horas de la madrugada, observó una conducta inmoral e impropia de un magistrado consistente en que aco-metió y agredió, voluntaria y maliciosamente, dentro del edificio del Colegio de Abogados de Puerto Rico, a la señora Amparo *387Toledo de Sevilla, quien como resultado de dicha agresión recibió varias lesiones en diferentes partes del cuerpo.
“Tercer Cargo. El querellado, en fecha 8 de marzo de 1960, en las horas de la madrugada, observó una conducta inmo-ral e impropia de un magistrado consistente en que acometió y agredió, voluntaria y maliciosamente, dentro del edificio del Colegio de Abogados de Puerto Rico, a la señora Flor Cruz Rosario, quien como resultado de dicha agresión recibió varias lesiones en diferentes partes del cuerpo.”
Por Cuanto: referido este caso al Hon. Joaquín Correa Suárez, Juez del Tribunal Superior, para que en calidad de Comisionado Especial procediera a oir y recibir la prueba, certificarla debidamente y remitirla a este Tribunal Supremo con sus conclusiones de hecho, dicho Comisionado, luego de los trámites usuales y de la correspondiente vista, rindió su in-forme al Tribunal considerando probados los siguientes hechos:
“1. Que para el 7 de marzo el querellado Víctor Brignoni ocupaba el cargo de Juez de una de las Salas de San Juan del Tribunal de Distrito de Puerto Rico. (Véase Récord pág. 220)
“2. Que el lunes día 7 de marzo de 1960 el querellado, Víctor M. Brignoni realizó su trabajo regular de Juez regresando, al terminar el mismo, a su hogar en la Urbanización San Ignacio kilómetro 24 en Río Piedras. (Véase Récord pág. 240)
“3. Que de su hogar y entre 8:30 a 9:00 de la noche del 7 de marzo el querellado Víctor M. Brignoni salió con dirección al Colegio de Abogados en Santurce (Véase Récord págs. 240-241).
“4. Que en esa ocasión la ida del querellado Víctor M. Brig-noni al Colegio de Abogados no se debía a ninguna causa especial que no fuera para observar algunos compañeros jugando dómino o disfrutando de algunos que otros tragos (drinks). (Véase Récord págs. 241-242).
“5. Que a eso de los once de la noche los abogados asistentes al Colegio comenzaron a retirarse y el querellado Víctor M. Brignoni lo hizo, a esa hora aproximadamente, en compañía del Administrador del Bar del Colegio, Señor Ongay, en compa-ñía de quien se dirigió a San Juan, entrando, a invitación de Ongay, al ‘Bamboo Club’ con el propósito de darse allí un trago. (Véase Récord pág. 244).
*388“6. Que el querellado y Ongay llegaron al ‘Bamboo Club’ aproximadamente a las once y diez de la noche procediendo a ocupar .una mesa y ordenar bebidas para ambos. (Véase Récord págs. 244-245-246-247-248).
“7. Que estando el querellado Víctor M. Brignoni y su acompañante Ongay sentados a la mesa, llamada por Ongay, se acercó a ellos Flor María Cruz Rosado [sic] que era una de las varias mujeres allí presentes sentándose a la mesa con el que-rellado y su acompañante Ongay, procediendo a acompañarles en el uso de bebidas que Ongay ordenó. (Véase Récord págs. 248-249).
“8. Que al rato de estar Flor María Cruz Rosado [sic] sentada a la mesa del querellado y su acompañante Ongay, manifestó que hacía falta otra mujer en la mesa y acto seguido se levantó dirigiéndose a la barra, de donde regresó acompañada de otra mujer a quien presentó y ya los cuatro en la mesa orde-naron bebidas consumiendo cada uno hasta dos ‘rounds’ de bebidas, aunque no en forma simultánea los cuatro. (Véase Récord págs. 250-251-252).
“9. Que a Amparo Toledo de Sevilla la trajo Flor María Cruz Rosado [sic] a la mesa del querellado Víctor M. Brignoni para que acompañara a éste quien fue presentado a Amparo con el título de Honorable Juez Brignoni. (Véase Récord págs. 22, 23, 250).
“10. Que Ongay quien tenía a su cargo la cantina del Colegio de Abogados invitó a los presentes a ir a la barra del ‘Club Honrando la Toga’ saliendo hacia dicho sitio aproximadamente a las doce de la noche. (Véase Récord págs. 99-257).
“11. Que los cuatro fueron al Colegio en el carro del quere-llado conducido por éste, acompañándole en el asiento delantero Amparo Toledo de Sevilla y en el asiento trasero iban Flor María Cr.uz Rosario y Ongay. (Véase Récord págs. 26-103-255-256).
“12. Que al llegar al Colegio el querellado entró deteniendo su automóvil en el sitio para estacionamiento del colegio en su parte sur y procedieron los cuatro a entrar en el recinto del bar propiamente dicho luego de haber abierto Ongay la puerta lateral trasera de la cantina.
“13. Que una vez dentro del Colegio las cuatro personas encendieron únicamente la luz del bar sin abrir ninguna otra *389puerta y se sentaron a la barra y Ongay sirvió bebidas (whiskey). (Véase Récord págs. 102-103-261).
“14. Que después de haber estado tomando por un rato el ■querellado Víctor M. Brignoni invitó a Amparo Toledo de ■Sevilla a sentarse en el couch que hay en la sala de recibo del Colegio, contigua al local del bar, y con la única luz reflejada del bar se sentaron a conversar. (Véase Récord págs. 28-103).
“15. Que al rato de estar sentados conversando en el couch, ■el querellado besó a Amparo y la invitó a tener relaciones ínti-mas a lo que ella se negó suscitándose un cambio de frases que ■culminó en un fuerte epíteto dirigido por el querellado a Amparo, quien devolvió el concepto diciendo ‘más eso es usted’ ■que provocó al acusado llevándolo a agredir en el rostro a Amparo. (Véase Récord págs. 29-31-32-33).
“16. Que en esa situación el querellado y Amparo se enca-minaron al bar donde se encontraban Ongay y Flor María Cruz Rosario y allí nuevamente hubo intervención de las cuatro per-sonas. (Véase Récord págs. 32-33).
“17. Que Ongay y el querellado procedieron a echar a ambas mujeres, del Colegio, saliendo éstas por el frente del mismo ■corriendo hacia afuera y se encaminaron por la acera de la ca-rretera hacia San Juan para luego de un corto trecho cruzar la avenida Ponce de León hacia su lado Norte donde se detu-vieron para esperar conseguir algún vehículo que las condujera a sus hogares. (Véase Récord págs. 33-34).
“18. Que Amparo Toledo de Sevilla y Flor María Cruz Rosario estuvieron esperando transportación en la acera del frente ■del Colegio por alrededor de veinte minutos antes de que se acer-case un Volskwagen de la policía que venía de San Juan hacia Río Piedras y a la llamada de las mujeres el Volskwagen dio marcha hacia atrás y se acercó a donde estaban Amparo y Flor María. (Véase Récord págs. 36-65).
“19. Que en ese vehículo viajaban el policía Ismael Olmeda Rivera. (Véase Récord pág. 65).
“20. Que el policía Ismael Olmeda Rivera al llegar frente a las mujeres las encontró llorando y al preguntarles qué suce-día, Amparo Toledo de Sevilla le manifestó que dos personas abogados o jueces le habían agredido en el Colegio de Abogados. (Véase Récord págs. 65 y 69).
“21. Que cuando el policía se encontró con Amparo Toledo de Sevilla y Flor María Cruz Rosario eran las cuatro y media de la mañana. (Véase Récord pág. 74).
*390“22. Que Amparo Toledo de Sevilla y Flor María Cruz Rosario la noche de los hechos se encontraban en estado de em-briaguez. (Véase Récord págs. 53-108-256-257).
“23. Que el policía Ismael Olmeda Rivera cuando conducía a las dos mujeres al cuartel les preguntó si tenían golpes para llevarlas a curar y Amparo le contestó que no; que no deseaba ir a curarse porque únicamente quería irse para su casa. (Véa-se Récord págs. 71-73).
“24. Que las dos mujeres envueltas en este caso, la noche del 7 al 8 de marzo de 1960, dieron sus nombres cambiados a la policía cuando ésta investigaba. (Véase Récord págs. 49-50-51).
“25. Que el Doctor Luis A. Sánchez examinó a Amparo Toledo de Sevilla el día 10 de marzo de 1960 encontrando que pre-sentaba, al momento del examen, una contusión con hematoma debajo del ojo izquierdo, o sea en la región intraorbital izquierda, contusión en la región toráxica posterior, contusión en ambos brazos, en ambas regiones glúteas y ambos muslos y piernas. (Véase Récord págs. 5-7-59).
“26. Que las dos mujeres no dieron los nombres de sus agre-sores al hablar con el policía Olmeda Rivera. (Véase Récord pág. 73.)
“27. Que como dos o tres días después de los hechos el señor Rafael Ongay fue al Bamboo Club a hablar con Amparo Toledo de Sevilla y Flor María Cruz Rosario con el fin de arreglar lo sucedido la noche del 7 al 8 de marzo de 1960, a cuya conversa-ción concurrió el querellado Víctor M. Brignoni, a quien fue a buscar el propio Ongay. (Véase Récord págs. 113-273.)
“28. Que en la conversación habida entre las dos mujeres, Rafael Ongay y el querellado Víctor M. Brignoni, ellas pidieron a este último la suma de mil dólares ($1,000.00) para arreglar el asunto, a lo que el querellado se negó, no empece la amenaza de Amparo Toledo de Sevilla de recurrir a un abogado para que se hiciese cargo del caso. (Véase Récord págs. 41-183-276-277.) ”
Por Cuanto: Estudiadas las objeciones del querellado y examinada la prueba que tuvo ante sí el Comisionado Especial, de ellas surge que los cargos a aquél imputados han sido pro-bados ;
*391Por Cuanto: La conducta observada por el querellado fue impropia e indigna de un magistrado y lesiona el alto sacer-docio de impartir justicia que siempre debe mantenerse inmaculado de tal suerte que como dispone el Canon I de los de Ética Judicial “en el ejercicio de su delicada función, aquellos llamados a impartir justicia, conscientes de la po-sición que ocupan en la sociedad y de la trascendencia de su misión, deben velar porque sus actuaciones respondan a normas de conducta que honren su ministerio y estimulen el respeto y la confianza en la Judicatura”;
Por Cuanto: Los actos realizados por el querellado son constitutivos de la conducta impropia e inmoral que proscribe la ley — Ley 11 de 24 de julio de 1952, sección 24 (4 L.P.R.A. 232 see. (Suplemento 1960)) ;
Por Tanto: Consideradas todas las circunstancias del caso este Tribunal resuelve destituir, como por la presente destituye, al querellado de su cargo de Juez del Tribunal de Distrito, efectiva dicha destitución desde la fecha de nuestra resolución suspendiéndole de empleo y sueldo.

Lo acordó el Tribunal y firma el señor Juez Presidente, quien no intervino, así como tampoco el Juez Asociado señor Santana Becerra.

(Fdo.) Luis Negrón Fernández, Juez Presidente.
Certifico:
(Fdo.) Ignacio Rivera,

Secretario.